        Case 1:19-cv-11189-JSR Document 34 Filed 04/20/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
ANTHONY CORTESE                    :
                                   :
     Plaintiff,                    :
                                   :               19-cv-11189(JSR)
          -v-                      :
                                   :               ORDER
SKANSKA USA INC. et al.            :
                                   :
     Defendants.                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

    Before the Court is defendants’ motion to dismiss under Fed. R.

Civ. P. 12(b)(6), as well as plaintiff’s motion for conditional

certification of an FLSA collective.

    Defendants’ motion to dismiss Count One of the complaint is

denied. The motion to dismiss Counts Two through Four is granted

with prejudice. The motion to dismiss Counts Five through Seven is

denied with respect to claims for non-overtime wages and granted

with prejudice with respect to claims for overtime wages.

    Plaintiff’s motion for conditional certification is granted.

However, the proposed class notice is rejected insofar as it

references an entitlement to the prevailing wage schedule

established by New York Labor Law § 220. Since the contract

incorporates the prevailing wage schedule set forth under the

federal Davis-Bacon Act, the proposed notice must be revised to that

effect and submitted to the Court by no later than April 27.




                                     1
        Case 1:19-cv-11189-JSR Document 34 Filed 04/20/20 Page 2 of 2


    A memorandum explaining the reasons for these rulings will

issue in due course. The Clerk of the Court is directed to close the

motions at docket numbers 11 and 15.

    SO ORDERED.

Dated: New York, NY                          ______________________
       April 20, 2020                        JED S. RAKOFF, U.S.D.J.




                                     2
